DETAILED ACTION
This action is in response to communications filed 2/19/2021:
Claims 1-21 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite the limitation of "determining M tenth positions of the M first virtual speakers relative to the coordinate origin of the three-dimensional coordinate system based on M ninth positions….  There is insufficient antecedent basis for the underlined portions in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-10, 13-14, 16-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US20060083394).
Regarding claim 1, McGrath teaches an audio processing method (abstract, audio processing method), comprising:
obtaining M first audio signals by processing a to-be-processed audio signal by M first virtual speakers, and N second audio signals by processing the to-be-processed audio signal by N second virtual speakers, wherein the M first virtual speakers are in a one-to-one correspondence with the M first audio signals, the N second virtual speakers are in a one-to-one correspondence with the N second audio signals, and M and N are positive integers (abstract, Fig. 1, M first audio signals [i.e. left channel signals] and N second audio signals [i.e. right channel signals] are obtained by processing a plurality of audio input signals to be output via plurality of virtual speakers [i.e. virtual speaker sound locations]);
obtaining M first head-related transfer functions (HRTFs) and N second HRTFs, wherein all the M first HRTFs are centered at a left ear position, all the N second HRTFs are centered at a right ear position, the M first HRTFs are in a one-to-one correspondence with the M first virtual speakers, and the N second HRTFs are in a one-to-one correspondence with the N second virtual speakers (abstract, Fig. 1, plurality of input signals are respectively processed by plurality of left HRTFs and plurality of right HRTFs; ¶2); and
obtaining a first target audio signal based on the M first audio signals and the M first HRTFs, and obtaining a second target audio signal based on the N second audio signals and the N second HRTFs (¶2, target audio signals are the intended/processed audio outputs after the input signals are processed by respective plurality of left and right HRTFs [see Fig. 1]).
Regarding claim 2, McGrath teaches wherein the obtaining a first target audio signal based on the M first audio signals and the M first HRTFs comprises:
convolving each of the M first audio signals with a corresponding first HRTF, to obtain M first convolved audio signals (¶19, each audio input signal is respectively convolved with the left or right HRTFs); and
obtaining the first target audio signal based on the M first convolved audio signals (¶19, the final equation for the LeftEar is a result of convolving the left source with respective left HRTFs); or
wherein the obtaining a second target audio signal based on the N second audio signals and the N second HRTFs comprises:
convolving each of the N second audio signals with a corresponding second HRTF, to obtain N second convolved audio signals (¶19, similar logic is applied for obtaining the RightEar equation); and
obtaining the second target audio signal based on the N second convolved audio signals.
Regarding claim 5, McGrath teaches wherein correspondences between a plurality of preset positions and a plurality of HRTFs are prestored (¶9, HRTF filters are typically found in a controlled environment with a dummy head [or human listener’s head] and presenting the head with a plurality of audio sources and measuring the result; therefore, HRTFs are obtained by processing said results and typically stored in a database to be used in spatializing audio later on [this is a known concept by one of ordinary skill in the art]), and the obtaining M first HRTFs comprises:
obtaining M third positions of the M first virtual speakers relative to a current head center (Fig. 2, McGrath shows a singular left and right virtual speaker source; however, ¶2 states the use of plurality of audio sources (each) consisting of an audio channel – therefore, expanding Fig. 2 to include a plurality of left and right sources is within reason), wherein the third position comprises a first azimuth and a first elevation of the first virtual speaker relative to the current head center, and comprises a first distance between the current head center and the first virtual speaker (Fig. 2, each audio source is at an elevation, azimuth, and distance away from the user’s head);
determining M seventh positions based on the M third positions, wherein the M third positions are in a one-to-one correspondence with the M seventh positions, one seventh position and a corresponding third position comprise a same elevation and a same distance, and a difference between an azimuth comprised in the one seventh position and a first preset value is a first azimuth comprised in the corresponding third position (Fig. 2, the corresponding left/right source is at a same elevation, same distance, but at a different azimuth [said different azimuth being a preset value, that is, the negative angle or 180 degrees apart, ¶6]); and
determining, based on the M seventh positions and the correspondences, that M HRTFs corresponding to the M seventh positions are the M first HRTFs (¶6, symmetries being applied to each audio source with their respective left/right HRTFs [which are at 180 degrees or negative azimuth apart]); or
the obtaining N second HRTFs comprises:
obtaining N fifth positions of the N second virtual speakers relative to the current head center, wherein the fifth position comprises a second azimuth and a second elevation of the second virtual speaker relative to the current head center, and comprises a second distance between the current head center and the second virtual speaker;
determining N eighth positions based on the N fifth positions, wherein the N fifth positions are in a one-to-one correspondence with the N eighth positions, one eighth position and a corresponding fifth position comprise a same elevation and a same distance, and a sum of an azimuth comprised in the one eighth position and the first preset value is a second azimuth comprised in the corresponding fifth position; and
determining, based on the N eighth positions and the correspondences, that N HRTFs corresponding to the N eighth positions are the N second HRTFs.
Regarding claim 6, McGrath teaches wherein before the obtaining M first audio signals by processing a to-be-processed audio signal by M first virtual speakers, the method further comprises:
obtaining a target virtual speaker group, wherein the target virtual speaker group comprises M target virtual speakers, and the M target virtual speakers are in a one-to-one correspondence with the M first virtual speakers (abstract, Fig. 2, intended output signals are the target virtual speaker group and are in one-to-one correspondence with each of the intended virtual audio source); and
determining M tenth positions of the M first virtual speakers relative to the coordinate origin of the three-dimensional coordinate system based on M ninth positions of the M target virtual speakers relative to the coordinate origin, wherein the M ninth positions are in a one-to-one correspondence with the M tenth positions, one tenth position and a corresponding ninth position comprise a same elevation and a same distance, and a difference between an azimuth comprised in the one tenth position and a second preset value is an azimuth comprised in the corresponding ninth position (Fig. 2, the corresponding left/right source [i.e. virtual speaker locations] is at a same elevation, same distance, but at a different azimuth [said different azimuth being a preset value, that is, the negative angle or 180 degrees apart, ¶6] – these measurements being measured from a coordinate origin [user’s head centered at 0] of a 3D coordinate system); and
the obtaining M first audio signals by processing a to-be-processed audio signal by M first virtual speakers comprises: processing the to-be-processed audio signal based on the M tenth positions, to obtain the M first audio signals (Fig. 2, output signals are obtained based on the applied HRTF to the respective audio signals).
Regarding claim 8, McGrath teaches wherein the M first virtual speakers are speakers in a first speaker group, the N second virtual speakers are speakers in a second speaker group, and the first speaker group and the second speaker group are two independent speaker groups (¶115, virtualized speaker sources for each of the plurality of inputs); or
the M first virtual speakers are speakers in a first speaker group, the N second virtual speakers are speakers in a second speaker group, and the first speaker group and the second speaker group are a same speaker group, wherein M=N (¶116, virtualized speaker sources for each of the plurality of inputs wherein each input is implemented using a respective HRTF pair).
Regarding claims 9-10, they are rejected similarly as claims 1-2, respectively. The apparatus can be found in McGrath (abstract, audio apparatus).
Regarding claims 13-14, they are rejected similarly as claims 5-6, respectively. The apparatus can be found in McGrath (abstract, audio apparatus).
Regarding claim 16, it is rejected similarly as claim 8. The apparatus can be found in McGrath (abstract, audio apparatus).
Regarding claims 17-18, they are rejected similarly as claims 1-2, respectively. The non-transitory computer readable medium can be found in McGrath (¶12, computer readable medium and associated processor).
Regarding claim 21, it is rejected similarly as claim 5. The non-transitory computer readable medium can be found in McGrath (¶12, computer readable medium and associated processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US20060083394) in view of Seefeldt (US20150245157).
Regarding claim 3, McGrath teaches wherein correspondences between a plurality of preset positions and a plurality of HRTFs are prestored (¶9, HRTF filters are typically found in a controlled environment with a dummy head [or human listener’s head] and presenting the head with a plurality of audio sources and measuring the result; therefore, HRTFs are obtained by processing said results and typically stored in a database to be used in spatializing audio later on [this is a known concept by one of ordinary skill in the art]), and the obtaining M first HRTFs comprises:
McGrath fails to explicitly teach obtaining M first positions of the M first virtual speakers relative to the current left ear position; and
determining, based on the M first positions and the correspondences, that M HRTFs corresponding to the M first positions are the M first HRTFs; or
the obtaining N second HRTFs comprises:
obtaining N second positions of the N second virtual speakers relative to the current right ear position; and
determining, based on the N second positions and the correspondences, that N HRTFs corresponding to the N second positions are the N second HRTFs.
Seefeldt teaches obtaining M first positions of the M first virtual speakers relative to the current left ear position (¶13, desired position of the virtual audio source (i.e. virtual speaker location), relative to the listener’s position, is output via HRTFs); and
determining, based on the M first positions and the correspondences, that M HRTFs corresponding to the M first positions are the M first HRTFs (¶13, appropriate HRTFs are applied to the input audio source such that the output virtual source location is simulated); or
the obtaining N second HRTFs comprises:
obtaining N second positions of the N second virtual speakers relative to the current right ear position; and
determining, based on the N second positions and the correspondences, that N HRTFs corresponding to the N second positions are the N second HRTFs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing system (as taught by McGrath) with the processing method (as taught by Seefeldt). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving equalization process for a crosstalk canceller while also improving audio output for listeners outside of the sweet spot (Seefeldt, ¶20).
Regarding claim 11, it is rejected similarly as claim 3. The apparatus can be found in McGrath (abstract, audio apparatus).
Regarding claim 19, it is rejected similarly as claim 3. The non-transitory computer readable medium can be found in McGrath (¶12, computer readable medium and associated processor).

Allowable Subject Matter
Claims 4, 7, 12, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651